          Case 2:17-cv-00495-JD Document 215 Filed 10/11/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
EDDYSTONE RAIL COMPANY, LLC,                    :             CIVIL ACTION
                                                :
                   Plaintiff/Counter-Defendant, :
             v.                                 :             No. 17-495
                                                :
JULIO RIOS, JEREMY GAMBOA, BRIDGER              :
LOGISTICS, LLC, FERRELLGAS PARTNERS,            :
L.P., FERRELLGAS, L.P., BRIDGER RAIL             :
SHIPPING, LLC, BRIDGER REAL PROPERTY,             :
LLC, BRIDGER STORAGE, LLC, BRIDGER               :
SWAN RANCH, LLC, BRIDGER TERMINALS,              :
LLC, BRIDGER TRANSPORTATION, LLC, J.J.           :
ADDISON PARTNERS, LLC, J.J. LIBERTY, LLC, :
BRIDGER ADMINISTRATIVE SERVICES II, LLC,:
BRIDGER ENERGY, LLC, BRIDGER LAKE, LLC, :
BRIDGER LEASING, LLC, and BRIDGER                  :
MARINE, LLC,                                      :
                   Defendants,                    :
                                                   :
BRIDGER LOGISTICS, LLC, FERRELLGAS                 :
PARTNERS, L.P., and FERRELLGAS, L.P.,              :
                                                   :
                   Defendants/Counterclaimants. :
____________________________________________:

                                             ORDER

               AND NOW, this       11th day of October, 2018, upon consideration of Plaintiff

Eddystone Rail Company LLC’s (“Eddystone”) Motion to Compel (Doc. No. 183), the Response

in Opposition filed by Defendants Bridger Logistics, LLC, Ferrellgas Partners, L.P., and

Ferrellgas, L.P. (collectively, “Ferrellgas”), Eddystone’s Reply, and Ferrellgas’s Sur-Reply, it is

hereby ORDERED:

               1.      Eddystone’s Motion to Compel is GRANTED;
Case 2:17-cv-00495-JD Document 215 Filed 10/11/18 Page 2 of 2




   2.    Ferrellgas shall permit Eddystone and its forensic accountants to
         conduct a full inspection of Ferrellgas’s accounting system on site, at a
         mutually convenient time before Friday, November 2, 2018; and

   3.    Ferrellgas’s objections to Eddystone’s requests for production 20
         and 21 are OVERRULED, and Ferrellgas shall produce documents in
         accordance with Eddystone’s requests.


                                        BY THE COURT:


                                        /s/ Robert F. Kelly
                                        ROBERT F. KELLY
                                        SENIOR JUDGE




                                   2
